—Appeal by defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered September 17,1984, convicting him of two counts of sodomy in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant’s objection to the sufficiency of the plea allocution which provided the substantive basis for his plea of guilty is not preserved for appellate review (People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997). In any event, the plea was neither unfair nor inappropriate. The plea was freely bargained for with the advice and guidance of competent counsel. An omission in the court’s inquiry at the time of the plea does not mandate automatic reversal of the convictions where it appears from the record that the plea was voluntarily and knowingly made and that defendant was not prejudiced by such omission (see, People v Nixon, 21 NY2d 338, 355, cert denied sub nom. Robinson v New York, 393 US 1067). Moreover, we do not find that the sentence imposed by the court is either unduly harsh or excessive and, therefore, we decline to disturb it (People v Suitte, 90 AD2d 80). Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.